DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
Examiner acknowledges applicants’ reply dated March 25, 2022, including arguments and the cancellation of claims 1 – 20 and the addition of new claims 21 – 40.

Examiner acknowledges applicants’ amendments to the Specification.

The previously-made rejections under 35 USC 101 and 103 to claims 1 – 20 are moot by the claims’ cancellation.

Claims 21 – 40 are currently pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 37 – 38 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within one of the four categories of patent eligible subject matter.

Claims 37 and 38 are recited as depending from claim 35. Claim 35 depends from claim 21, both of which are directed to a method. Claims 37 and 38 recite “The computer system according to claim 35 further comprising…” It appears that this recitation is not intentional, and that claims 37 and 38 are intended to depend from claim 36 (which is, in fact, directed to a computer system); however, as currently recited, claims 37 and 38 are drawn to both a method and a computer system. Examiner applies prior art these claims under the interpretation that they depend from claim 36. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 34 and 38 recite the limitation "the add-on".  There is insufficient antecedent basis for this limitation in the claim. Neither claim 21 (from which 34 depends) nor claim 35 (from which claim 38 depends) recite “an add-on”, which could be an antecedent basis for the recited “the add-on” in the instant claims. In light of the 101 rejection of claim 38 above, examiner notes that claim 36 also fails to establish antecedent basis for “the add-on” of claim 38. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21 – 40 are rejected under 35 U.S.C. 103 as being unpatentable over Murali, U.S. PG-Pub. No. 2009/0240686 (hereafter, “Murali”), in view of Singhal, et al., U.S. PG-Pub. No. 2020/0192951 (hereafter, “Singhal”).

As to Claim 21, Murali discloses: A method of operating a browsing session with a web browser, the web browser being operable to present web pages to a user and to navigate between web pages by following hyperlinks, the method comprising:
analyzing a visited web page to identify text terms of significance for the visited web page ([0037], referring to the history including a keyword index derived from data fields in the history list) and selecting candidate category tags for the visited web page, ([0038], “… the metadata comprises information that describes the content, quality, condition, origin, and other characteristics of data or other pieces of information.”), and
writing a log entry for the visited web page to a history log ([0019], “The disclosed system and method generates a history list of the browsing activity of the user.”), each log entry comprising metadata comprising: a URL of the visited web page, a HTML page title of the visited web page, a date and time stamp ([0039], referring to the system being configured to obtain the title and address of the site from the browser; and [0038], referring to date and time of visited sites), the selected set of category tags ([0038], “… the metadata comprises information that describes the content, quality, condition, origin, and other characteristics of data or other pieces of information.”).

Murali does not appear to explicitly disclose: the candidate category tags comprise the identified text terms of significance; 
selecting additional candidate category tags for the visited web page based on a linked web page, in response to the visited web page being opened via a hyperlink from the linked web page;
determining a confidence score for each of the candidate category tags and for each of the additional candidate category tags by applying a scoring formula, the scoring formula being configured to mimic a user's mental association between a category tag and the visited web page and are also based on a number of occurrences of the identified text terms associated with each respective category tag and also based on a semantic position of the identified text terms within the visited web page associated with each candidate category tag and with each additional candidate category tag;
selecting a set of category tags from the candidate category tags and the additional candidate category tags based on a respective confidence score exceeding a confidence score threshold; or
the log entry comprising metadata comprising: the confidence score for each category tag of the set of category tags.

Singhal discloses: the candidate category tags comprise the identified text terms of significance ([0047], referring to a confidence score associated with topics); 
selecting additional candidate category tags for the visited web page based on a linked web page, in response to the visited web page being opened via a hyperlink from the linked web page ([0048], referring to the process by which a determination is made of the confidence score to be associated with a phrase of text in the page; and [0070], “… the text of a search query from the click history or the contents of a web page associated with the click history and/or the browse history may be parsed and analyzed to identify one or more of topics or entities to which the activity history relates.”);
determining a confidence score for each of the candidate category tags and for each of the additional candidate category tags by applying a scoring formula, the scoring formula being configured to mimic a user's mental association between a category tag and the visited web page and are also based on a number of occurrences of the identified text terms associated with each respective category tag and also based on a semantic position of the identified text terms within the visited web page associated with each candidate category tag and with each additional candidate category tag ([0047], “The topic extractor 312 may use one or more algorithms, such as natural language processing ("NLP") algorithms and/or term frequency-inverse document frequency ("TF-IDF") algorithms that analyze factors such as the frequency of words, etc., to identify one or more topics from the web page and to calculate confidence scores associated with the topics. For example, in some implementations, the topic extractor 312 may use a parts-of-speech tagger to assign a confidence score for each key word or phrase extracted from a sentence or a paragraph in the web page.”);
selecting a set of category tags from the candidate category tags and the additional candidate category tags based on a respective confidence score exceeding a confidence score threshold (Fig. 4, showing tags and their respective confidence scores); and
the log entry comprising metadata comprising: the confidence score for each category tag of the set of category tags ([0047], referring to a confidence score associated with topics)

It would have been obvious to one having ordinary skill in this art before the effective filing date of the invention, having the teachings of Murali and Singhal before him/her, to have modified the tags of Murali with the confidence scores from Singhal, in order to automate the process of generating tags, making webpage curation easier for the user. The concept of automatically applied topic keywords are suggested by Murali at [0063].

As to Claim 22, Murali, as modified, discloses: wherein the web browser is configured to support browsing sessions with multiple simultaneously open browsing tabs, and wherein the set of candidate category tags further comprises category tags from web pages of other open tabs (Murali, [0018], referring to multiple tabs being included in the history log).

As to Claim 23, Murali, as modified, discloses: wherein the scoring formula has a factor for candidate category tags that originate from other web pages based on a similarity between the currently visited web page and the other web page (Singhal, [0059], referring to the use of a domain classifier).

As to Claim 24, Murali, as modified, discloses: wherein a similarity factor between the visited web page and the other web page is based on the category tags of the other web page are identified as text terms of significance (Murali, [0070], “… the text of a search query from the click history or the contents of a web page associated with the click history and/or the browse history may be parsed and analyzed to identify one or more of topics or entities to which the activity history relates.”).

As to Claim 25, Murali, as modified, discloses: wherein the web browser is configured to support bookmarks in which the user is able to store the URLs of web pages selected by the user in a folder structure with a page name, wherein each folder has a folder name that is definable by the user, a page name of the currently visited web page and a folder name of the currently visited web page are each a candidate category tag (Murali, Fig. 3, showing an example of a user’s bookmark list, and Singhal, Fig. 3, showing user preferences being used to inform tag confidence scores).

As to Claim 26, Murali, as modified, discloses: wherein additional metadata further comprises an indicator of whether the currently visited web page is bookmarked (Murali, Fig. 3, showing an example of a user’s bookmark list).

As to Claim 27, Murali, as modified, discloses: allowing the user to manually edit the history log and add a user defined category tag to a given web page's history log entry (Murali, [0043], referring to the user modifying the history list).

As to Claim 28, Murali, as modified, discloses: allowing the user to manually edit the history log and identify a category tag of a given web page’s history as not being representative of the user’s mental association with the currently visited web page (Murali, [0043], referring to the user modifying the history list).

As to Claim 29, Murali, as modified, discloses: wherein inclusion of a category tag from another web page in the set of candidate category tags is conditional on obtaining user input to confirm that the user associates the category tag from the other web page with the currently visited web page (Murali, [0063], referring to the option of user-added tags).

As to Claim 30, Murali, as modified, discloses: amending the history log responsive to user interaction with the web browser (Murali, [0041], referring to the user option of enabling new site logging in the “thread”).

As to Claim 31, Murali, as modified, discloses: as a history entry is used to access a web page via use of that category tag in a search by the user, the metadata is amended responsive to analysis of use of category tags in searches made by the user such that the confidence score of a category tag of the history (Singhal, [0010], “The inferred preferences can be used to rank search results so that certain search results that the user is more likely to be interested in are ranked higher than other search results.”).

As to Claim 32, Murali, as modified, discloses: wherein the additional metadata further comprises a category tag specific relevance parameter whose value is set responsive to a history entry being used to access a web page via use of that category tag in the user interface (Singhal, [0038], referring to the use of click history).

As to Claim 33, Murali, as modified, discloses: storing additional metadata conditional on the currently visited web page being visited for an amount of time greater than a threshold value (Singhal, [0039], “… if the user 102 clicks on a particular search result and the corresponding web page is relevant, the user 102 may dwell on that relevant web page for some time before closing it or browsing away from it. In one implementation, satisfactory clicks and dissatisfactory clicks may be distinguished using dwell times associated with the clicks. The threshold dwell time for determining satisfactory clicks may be fixed or varied.”).

As to Claim 34, Murali, as modified, discloses: providing a website from which the add-on may be downloaded to a third party computing device on request; and causing the add-on to be sent via a network connection to the third party computing device in response to such a request together with an installer for integrating the add-on with a web browser installed on the computing device (Singhal, [0102], referring to the instructions being stored on storage being external to the device).

As to Claim 35, Murali, as modified, discloses: searching the history log based on category tags entered by the user via a user interface in order to present a filtered selection of log entries as search results; and opening a web page chosen from the search results via the user interface (Murali, [0038], “The method and system additionally provides functions that permit the user to search the catalog to retrieve entire browsing threads, individual sites and associated data for review and resumption or revisit.”).

As to Claim 36, Murali discloses: a computer system for operating a browsing session with a web browser, the web browser being operable to present web pages to a user and to navigate between web pages by following hyperlinks, the computer system comprising:
one or more computer processors, one or more computer-readable storage media, and program instructions stored on the one or more of the computer-readable storage media for execution by at least one of the one or more processors ([0005], referring to the use of a web browser, and [0011], referring to the use of computers), wherein the computer system is capable of performing a method comprising:
analyzing a visited web page to identify text terms of significance for the visited web page ([0037], referring to the history including a keyword index derived from data fields in the history list) and selecting candidate category tags for the visited web page, ([0038], “… the metadata comprises information that describes the content, quality, condition, origin, and other characteristics of data or other pieces of information.”), and
writing a log entry for the visited web page to a history log ([0019], “The disclosed system and method generates a history list of the browsing activity of the user.”), each log entry comprising metadata comprising: a URL of the visited web page, a HTML page title of the visited web page, a date and time stamp ([0039], referring to the system being configured to obtain the title and address of the site from the browser; and [0038], referring to date and time of visited sites), the selected set of category tags ([0038], “… the metadata comprises information that describes the content, quality, condition, origin, and other characteristics of data or other pieces of information.”).

Murali does not appear to explicitly disclose: the candidate category tags comprise the identified text terms of significance; 
selecting additional candidate category tags for the visited web page based on a linked web page, in response to the visited web page being opened via a hyperlink from the linked web page;
determining a confidence score for each of the candidate category tags and for each of the additional candidate category tags by applying a scoring formula, the scoring formula being configured to mimic a user's mental association between a category tag and the visited web page and are also based on a number of occurrences of the identified text terms associated with each respective category tag and also based on a semantic position of the identified text terms within the visited web page associated with each candidate category tag and with each additional candidate category tag;
selecting a set of category tags from the candidate category tags and the additional candidate category tags based on a respective confidence score exceeding a confidence score threshold; or
the log entry comprising metadata comprising: the confidence score for each category tag of the set of category tags.

Singhal discloses: the candidate category tags comprise the identified text terms of significance ([0047], referring to a confidence score associated with topics); 
selecting additional candidate category tags for the visited web page based on a linked web page, in response to the visited web page being opened via a hyperlink from the linked web page ([0048], referring to the process by which a determination is made of the confidence score to be associated with a phrase of text in the page; and [0070], “… the text of a search query from the click history or the contents of a web page associated with the click history and/or the browse history may be parsed and analyzed to identify one or more of topics or entities to which the activity history relates.”);
determining a confidence score for each of the candidate category tags and for each of the additional candidate category tags by applying a scoring formula, the scoring formula being configured to mimic a user's mental association between a category tag and the visited web page and are also based on a number of occurrences of the identified text terms associated with each respective category tag and also based on a semantic position of the identified text terms within the visited web page associated with each candidate category tag and with each additional candidate category tag ([0047], “The topic extractor 312 may use one or more algorithms, such as natural language processing ("NLP") algorithms and/or term frequency-inverse document frequency ("TF-IDF") algorithms that analyze factors such as the frequency of words, etc., to identify one or more topics from the web page and to calculate confidence scores associated with the topics. For example, in some implementations, the topic extractor 312 may use a parts-of-speech tagger to assign a confidence score for each key word or phrase extracted from a sentence or a paragraph in the web page.”);
selecting a set of category tags from the candidate category tags and the additional candidate category tags based on a respective confidence score exceeding a confidence score threshold (Fig. 4, showing tags and their respective confidence scores); and
the log entry comprising metadata comprising: the confidence score for each category tag of the set of category tags ([0047], referring to a confidence score associated with topics)

It would have been obvious to one having ordinary skill in this art before the effective filing date of the invention, having the teachings of Murali and Singhal before him/her, to have modified the tags of Murali with the confidence scores from Singhal, in order to automate the process of generating tags, making webpage curation easier for the user. The concept of automatically applied topic keywords are suggested by Murali at [0063].

As to Claim 37, Murali, as modified, discloses:
allowing the user to manually edit the history log and add a user defined category tag to a given web page's history log entry (Murali, [0043], referring to the user modifying the history list);
allowing the user to manually edit the history log and identify a category tag of a given web page's history as not being representative of the user's mental association with that web page (Murali, [0043], referring to the user modifying the history list);
inclusion of a category tag from another web page in the set of candidate category tags is conditional on obtaining user input to confirm that the user associates the category tag from the other web page with the currently visited web page (Murali, [0063], referring to the option of user-added tags);
amending additional metadata stored in the history log responsive to the user's interaction with the web browser (Murali, [0041], referring to the user option of enabling new site logging in the “thread”),
additional metadata is amended responsive to analysis of the user's use of category tags in searches made by the user interface such that the confidence score of a category tag in a history entry is increased when that history entry is used to access a web page via use of that category tag in a search by the user interface (Singhal, [0010], “The inferred preferences can be used to rank search results so that certain search results that the user is more likely to be interested in are ranked higher than other search results.”);
additional metadata further comprises a category tag specific relevance parameter whose value is set responsive to a history entry being used to access a web page via use of that category tag in the user interface (Singhal, [0038], referring to the use of click history); and
storing additional metadata conditional on the currently visited web page being visited for an amount of time greater than a threshold value (Singhal, [0039], “… if the user 102 clicks on a particular search result and the corresponding web page is relevant, the user 102 may dwell on that relevant web page for some time before closing it or browsing away from it. In one implementation, satisfactory clicks and dissatisfactory clicks may be distinguished using dwell times associated with the clicks. The threshold dwell time for determining satisfactory clicks may be fixed or varied.”).

As to Claim 38, Murali, as modified, discloses: providing a website from which the add-on may be downloaded to a third party computing device on request; and causing the add-on to be sent via a network connection to the third party computing device in response to such a request together with an installer for integrating the add-on with a web browser installed on the computing device (Singhal, [0102], referring to the instructions being stored on storage being external to the device).

As to Claim 39, Murali discloses: a computer program product for operating a browsing session with a web browser, the web browser being operable to present web pages to a user and to navigate between web pages by following hyperlinks, the computer program product comprising: one or more computer-readable storage media and program instructions stored on the one or more computer-readable storage media, the program instructions executable by a computing system ([0005], referring to the use of a web browser, and [0011], referring to the use of computers) to cause the computing system to perform a method comprising:
analyzing a visited web page to identify text terms of significance for the visited web page ([0037], referring to the history including a keyword index derived from data fields in the history list) and selecting candidate category tags for the visited web page, ([0038], “… the metadata comprises information that describes the content, quality, condition, origin, and other characteristics of data or other pieces of information.”), and
writing a log entry for the visited web page to a history log ([0019], “The disclosed system and method generates a history list of the browsing activity of the user.”), each log entry comprising metadata comprising: a URL of the visited web page, a HTML page title of the visited web page, a date and time stamp ([0039], referring to the system being configured to obtain the title and address of the site from the browser; and [0038], referring to date and time of visited sites), the selected set of category tags ([0038], “… the metadata comprises information that describes the content, quality, condition, origin, and other characteristics of data or other pieces of information.”).

Murali does not appear to explicitly disclose: the candidate category tags comprise the identified text terms of significance; 
selecting additional candidate category tags for the visited web page based on a linked web page, in response to the visited web page being opened via a hyperlink from the linked web page;
determining a confidence score for each of the candidate category tags and for each of the additional candidate category tags by applying a scoring formula, the scoring formula being configured to mimic a user's mental association between a category tag and the visited web page and are also based on a number of occurrences of the identified text terms associated with each respective category tag and also based on a semantic position of the identified text terms within the visited web page associated with each candidate category tag and with each additional candidate category tag;
selecting a set of category tags from the candidate category tags and the additional candidate category tags based on a respective confidence score exceeding a confidence score threshold; or
the log entry comprising metadata comprising: the confidence score for each category tag of the set of category tags.

Singhal discloses: the candidate category tags comprise the identified text terms of significance ([0047], referring to a confidence score associated with topics); 
selecting additional candidate category tags for the visited web page based on a linked web page, in response to the visited web page being opened via a hyperlink from the linked web page ([0048], referring to the process by which a determination is made of the confidence score to be associated with a phrase of text in the page; and [0070], “… the text of a search query from the click history or the contents of a web page associated with the click history and/or the browse history may be parsed and analyzed to identify one or more of topics or entities to which the activity history relates.”);
determining a confidence score for each of the candidate category tags and for each of the additional candidate category tags by applying a scoring formula, the scoring formula being configured to mimic a user's mental association between a category tag and the visited web page and are also based on a number of occurrences of the identified text terms associated with each respective category tag and also based on a semantic position of the identified text terms within the visited web page associated with each candidate category tag and with each additional candidate category tag ([0047], “The topic extractor 312 may use one or more algorithms, such as natural language processing ("NLP") algorithms and/or term frequency-inverse document frequency ("TF-IDF") algorithms that analyze factors such as the frequency of words, etc., to identify one or more topics from the web page and to calculate confidence scores associated with the topics. For example, in some implementations, the topic extractor 312 may use a parts-of-speech tagger to assign a confidence score for each key word or phrase extracted from a sentence or a paragraph in the web page.”);
selecting a set of category tags from the candidate category tags and the additional candidate category tags based on a respective confidence score exceeding a confidence score threshold (Fig. 4, showing tags and their respective confidence scores); and
the log entry comprising metadata comprising: the confidence score for each category tag of the set of category tags ([0047], referring to a confidence score associated with topics)

It would have been obvious to one having ordinary skill in this art before the effective filing date of the invention, having the teachings of Murali and Singhal before him/her, to have modified the tags of Murali with the confidence scores from Singhal, in order to automate the process of generating tags, making webpage curation easier for the user. The concept of automatically applied topic keywords are suggested by Murali at [0063].

As to Claim 40, Murali, as modified, discloses:
allowing the user to manually edit the history log and add a user defined category tag to a given web page's history log entry (Murali, [0043], referring to the user modifying the history list);
allowing the user to manually edit the history log and identify a category tag of a given web page's history as not being representative of the user's mental association with that web page (Murali, [0043], referring to the user modifying the history list);
inclusion of a category tag from another web page in the set of candidate category tags is conditional on obtaining user input to confirm that the user associates the category tag from the other web page with the currently visited web page (Murali, [0063], referring to the option of user-added tags);
amending additional metadata stored in the history log responsive to the user's interaction with the web browser (Murali, [0041], referring to the user option of enabling new site logging in the “thread”),
additional metadata is amended responsive to analysis of the user's use of category tags in searches made by the user interface such that the confidence score of a category tag in a history entry is increased when that history entry is used to access a web page via use of that category tag in a search by the user interface (Singhal, [0010], “The inferred preferences can be used to rank search results so that certain search results that the user is more likely to be interested in are ranked higher than other search results.”);
additional metadata further comprises a category tag specific relevance parameter whose value is set responsive to a history entry being used to access a web page via use of that category tag in the user interface (Singhal, [0038], referring to the use of click history); and
storing additional metadata conditional on the currently visited web page being visited for an amount of time greater than a threshold value (Singhal, [0039], “… if the user 102 clicks on a particular search result and the corresponding web page is relevant, the user 102 may dwell on that relevant web page for some time before closing it or browsing away from it. In one implementation, satisfactory clicks and dissatisfactory clicks may be distinguished using dwell times associated with the clicks. The threshold dwell time for determining satisfactory clicks may be fixed or varied.”).

Response to Arguments
Applicants did not submit any substantive arguments against the prior art of record in their reply dated March 25, 2022.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIRAV K KHAKHAR whose telephone number is (571)270-1004. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert W Beausoliel, Jr. can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIRAV K KHAKHAR/Examiner, Art Unit 2167                                                                                                                                                                                                        
/KIMBERLY L WILSON/Primary Examiner, Art Unit 2167